 DIXIE BELLEMILLS, INC.,ETC.629inatory discharge to the date of offer of reinstatement,less their net earnings duringsaid period, the backpay to be computed on a quarterly basis in the manner estab-lished by the Board in F.W. Woolworth Company,90 NLRB 289.General Counsel in his "Proposed Recommendations" (General Counsel ExhibitNo. 1) requests that the recommended order include an award of interest on back-pay.This is for the Board to determine as a matter of policy and the Trial Ex-aminer as of the date of this recommended report is aware of no Board Orderawarding interest.CONCLUSIONS OF LAW1.Thebusiness operations of Respondent constitute and affect trade, traffic, andcommerce among the several States within the meaning of Section2(6) and (7) ofthe Act.2.AircoEmployees Association, Inc., and United Steelworkers of America, AFL-CIO, are labororganizations within the meaning of Section2(5) of the Act.723.By interfering with, restraining,and coercing its employees in the exercise ofrights guaranteedby Section 7 of the Act, Respondenthas engaged in and is engagingin unfair labor practiceswithin themeaning of Section 8(a)( I) ofthe Act.4.By forming,assisting,interfering,and dominating the administrationof Airco,and byrecognizing and entering into a contractwhich provides for a dues-checkoffprovision and by accordingcontinuingeffect to its contract withsaidAirco, Re-spondent has engaged in and is engaged in unfair labor practices within the meaningof Section 8(a)( I) and(2) of the Act.5.By discriminating with regard to the hire and tenure of employment of ThomasCurry and Ray E. Richburg,Respondent discouraged membership in United Steel-workers of America, AFL-CIO,and committed unfair labor practiceswithin themeaning of Section8(a) (3) of the Act.[Recommendations omitted from publication.]72NL N B v Standard Coil Products Co., Inc.,224 F. 2d 465,467-469(C.A. 1), cert.denied 350 U S. 902Dixie BelleMills, Inc., A Wholly-OwnedSubsidiary of Bell Indus-tries, Inc.andTextileWorkers Union of America,AFL-CIO-CIL, Petitioner.Case No. 10-RC-5149.October 30, 1963DECISION ON REVIEW AND DIRECTION OF ELECTIONOn February 15, 1962, Walter C. Phillips, the Regional Directorfor the Tenth Region, issued a Decision and Order in the above-entitled proceeding, dismissing the petition on the ground that theunit requested was inappropriate and the Petitioner had specificallydisclaimed any desire to proceed in a larger unit. Thereafter, pursuantto Section 102.67 of the Board's Rules and Regulations,Series 8, asamended, the Petitioner filed with the Board a timely request forreview of such Decision and Order on the ground that the RegionalDirector's findings were in error and that, in the circumstances of thiscase, the requested unit, limited to a single plant, is appropriate.TheEmployer filed a statement in opposition to the request for review.On March 8, 1962, the Board by telegraphic order granted the re-quest for review because of the factual and policy issues raised. There-after, the Petitioner filed a brief supporting its unit contention and theEmployer filed a brief in opposition thereto.The Board has considered the entire record with respect to theissues underreview, including the positions of the parties as set forth139 NLRB No. 61. 630DECISIONSOF NATIONAL LABOR RELATIONS BOARDin the request for review, the opposition thereto, and their briefs, andmakes the following findings :There is nobargaining history for any of the plants involvedherein.'The Petitioner requested a unit of all production and mainte-nance employees at the Employer's manufacturing plant and ware-house located at Calhoun, Georgia.The Employer contended that theonly appropriate unit must also include the approximately 1,100 em-ployees of Belcraft Chenilles, Inc., another wholly owned subsidiaryof Bell Industries, Inc., with 5 mills and several warehouses locatedat Dalton, Georgia, about 20 miles from Calhoun? No union is seekingto representthe more comprehensive unit.The Regional Directorfound the single-plant unit sought by the Petitioner inappropriatebased on the integration of operations.We do not agree.The evidence set forth in the Regional Director's decision amplysupports his conclusion that, although they are separate corporate en-tities,Bell and its wholly owned subsidiaries, Dixie Belle andBelcraft, are operatedas a singleenterprise and constitutea single em-ployer under the Act.This single-employer determination, how-ever,does not establish that only an employerwide or multiplant unitis appropriate.For the factors which are relevant in identifying thebreadth of an employer's operation are not conclusively determinativeof the scope of an appropriate unit.It appearsthat the operations are integrated insofar as they involveexecutive,managerial,engineering, or service activities, such asmanagementplanning; procurement and sales; coordination and al-location of design, materials, and equipment; personnel and account-ing services,etc.It is these functions upon which the Regional Di-rector, and now our dissenting colleague, rely primarily in reachinghis conclusion.On the other hand, both intermediate and immediatesupervision of the Dixie Belle plant are separate from that of otherplants of Bell.The day-to-day operations of each are the responsibil-ity of different vice presidents of Bell, and each plant has its ownassistantpersonnel director who handles such matters as interviewing,hiring, promoting, and firing employees for that plant.1 A Board-directed election was held on December 15, 1955, in the multiplant unit urgedby the Employer here but didnot result in the selection of a bargaining representativeand no collective bargaining ensuedBelcraftChenilles,Inc,Case No. 10-RC-3256, notpublished in NLRB volumesThat proceeding,therefore, cannot qualifyas bargaininghistory.2 The scope of the unitin Case No. 10-RC-3256 was pursuant to the agreement of theparties and hence is not controlling. SeeRaleigh Coca-Cola BottlingWorks,80 NLRB 768,770.In thesecircumstancesthese isno merit inthe Employer's contention that changedcircumstances must beshown to haveoccurred since the earlier election to support thePetitioner's present unit position.Nor is the scope of the Board'sOrder in the prior unfair labor practice proceeding(Cases Nos 10-CA-2443 and 10-CA-2472) relevant to the unitquestion raised here.For, thereis no indicationthat the issuestherein encompassed a unit determination and,in any event,the proceeding was confined to an enforcement decree on a settlementstipulation. DIXIE BELLE MILLS, INC., ETC.631In addition, functionally the plants are substantially separate op-erations.Thus, while Dixie Belle and Belcraft both manufacturetextiles, each is primarily engaged in producing its own type of prod-uct.Where they do produce a common or related product, the alloca-tion of orders is made at the management planning level and theproduct is later assembled or finished rather than integrated in themanufacturing process.Even in the few instances where the manu-facturing operations of the plants are devoted to the production of asingle item, there is no interchange of plant employees and any inter-change which does occur is solely in the transportation of the items be-ing processed.'Although the Employer asserts, in its brief in supportof the Regional Director's findings, that seniority is not lost uponpermanent transfer between plants, the Regional Director found thatsuch transfers occur only infrequently and that no seniority roster was.in fact, maintained.A single-plant unit, being one of the unit types listed in the statuteas appropriate for bargaining purposes,4 is presumptively appro-priate.5Therefore, unless such plant unit has been so effectivelymerged into a more comprehensive unit by bargaining history, or isso integrated with another as to negate its identity's it is an appro-priate unit even though another unit, if requested, might also beappropriate.Moreover, even assuming that the unit urged by theEmployer and found by the Regional Director here may be the mostappropriate unit, this does not establish it as the only appropriateone.It has not been the Board's policy to compel labor organiza-tions to seek representation in the most comprehensive grouping, orindeed in any larger unit, unless an appropriate unit compatible withthat requested does not exist.Therefore, the crucial question ineach case is whether the unit requested is appropriate?The factsThe fact that the Employer's truckdrivers do, in the normal course of their duties,transport material and finished products between the various plants and warehouses ofthe Employer, as well as to and from other consignees, does not destroy the separateidentities of the various operations.Nor does the fact that the parent corporation ownsall of the machinery and, through a machine shop located at Dalton, Georgia, occasionallyinstalls, removes, or makes certain repairs on machinery at Calhoun, create a degree ofintegration inconsistent with the separately identifiable operation of the plant.Underthese circumstances, the exclusion of evidence as to the extent of the services renderedto the Calhoun plant was not prejudicial.6 Section 9 (b) of the Act.6 SeeTemco Aircraft Corporation,121 NLRB 1085, 1088, and cases cited therein6 See StraitsAggregate it Equipment Corp. and Rogers City Cement Products, Inc.133NLRB 108.7SeeE. H. Koester Bakery Co, Inc,136 NLRB 1006;Ballentine Packing Company,Inc.,132 NLRB 923, 925.We reject the Employer's contention that a unit finding con-sistent with the scope of the petition places undue reliance upon the extent of the Union'sorganization contrary to the limitations of Section 9(c) (5) of the Act.That section onlyprecludes the Board from giving controlling weight to this consideration and does notarisewhere, as here, the unit finding is supported by factors wholly unrelated to thePetitioner's extent of organization.(SeeWestern Light it Telephone Company, Inc.,129NLRB 719, 722;Sav-On Drugs, Inc.,138 NLRB 1032, footnote 4.)The scopeof a unitdesignated in a union's petition does not necessarily indicate the extent of itsorganiza-tion.But even if a petitioningunion'sproposalis, inpart,based upon the extent of Its 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDhere do not reveal such a degree of integration or merger of opera-tions as would require rejection of a request for a single-plant unit.In view of the foregoing and the entire record, especially the degreeof autonomy in the operations at the plant of Dixie Belle, Calhoun,Georgia, the lack of a substantial interchange of employees betweentheDixie Belle production and maintenance operations and thoseat any of the Be]craft plants at Dalton, Georgia, the geographicalseparation of the Calhoun operation from Dalton, the absence ofany bargaining history, and the fact that no labor organization seeksto represent a multiplant unit, we find that in the circumstances ofthis case the single-plant unit requested by the Petitioner will "as-sure to employees the fullest freedom in exercising the rights guar-anteed by this Act," and is, therefore, appropriate."Accordingly, the following employees of the Employer constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act :All production and maintenance employees employed by the Em-ployer in its Calhoun, Georgia, operations, including truckdriversand plant clerical employees, but excluding all office clerical em-ployees, professional employees, guards, and all supervisors as de-fined in the Act.[Text of Direction of Election omitted from publication.]MEMBERRODGERS, dissenting :The Employer herein, Dixie Belle Mills, Inc., operates a mill andwarehouse in Calhoun, Georgia.Belcraft Chenilles, Inc., operatesfive mills and several warehouses in Dalton, Georgia, a scant 20 milesfrom Calhoun. Both of these companies manufacture chenille prod-ucts and are wholly owned subsidiaries of Bell Industries, Inc.TheRegional Director found, which finding is not disputed, that DixieBelle and Belcraft constitute a single employer and, in view of thesubstantial integration of their operations, that a unit of productionand maintenance employees at the Calhoun operation alone was notan appropriate unit for the purposes of collective bargaining.Ac-cordingly, he dismissed the Union's petition.The Regional Directorcited relevant Board precedent in support of his holding 9In spite of the overwhelming amount of evidence showing an un-commonly high degree of integration between these related operations,organizational efforts,it does not follow that such a unit is necessarily defective or thatin designating that unit as appropriate the Boai d is thereby giving any, much less con-trolling,weight to the union's extent of organization(See EH Koester Bakery Co,Inc , supra,at footnote 16.)6 SeeAmerican Linen Supply Co.,Inc,129 NLRB 993. AccordSav-On-Drug8, Inc.,supra,andQuaker City Life Insurance Company,134 NLRB 960.6 Barber-Colman Company,130 NLRB 478, 479,Brown Engineering Company, Inc.,123NLRB 1619;Melrose Hostiesy Mills,Inc.,114 NLRB 1166,S.G.Tilden, Inc.,129 NLRB1096;National Welders Supply Company, Inc.,129 NLRB 514, 516. J. J. HAGERTY, INC.633which remains uncontroverted,10 without even attempting to distin-guish or overrule the cases relied upon by the Regional Director, mycolleagueshave found that a unit confined to the employees of the Cal-houn operation is appropriate. I cannot agree.In agreement with the Regional Director, I find that the unit soughtby the Petitioner is inappropriate, and as, in any event, the RegionalDirector's decision was not "clearly erroneous"-the applicable reviewstandard in this case 11-I would dismiss the petition.MEMBER LEEDOM took no part in the consideration of the above De-cision on Review and Direction of Election.10 The machinery of all of the plants is owned by Bell;the purchasing of all majormaterials is done at Dalton, in Bell's name;all the plants share materials without regardto where they are stored;the manufacturing operations of all the plants are determinedand controlled by the same committee;orders may be filled by any of the plants,withoutregard to where or with whom they are placed;operations are determined by the com-mittee in such a manner as to equalize employment between the various plants ; Itemsmanufactured at one plant may be shipped to another plant for finishing,are there com-bined with items manufactured in other plants,and may be stored at, or shipped from,any of the warehouses;both companies use the same trucks;both companies have thesame officers and the same selling agent;allmoneys received are payable to Bell whichfurnishes both companies with sufficient money for expenses;all invoicing for both com-panies is done at Dalton;engineering for all plants is directed by the same personnel,located at Dalton;both companies have a common auditor;the designers of both com-panies work together;all patterns for both companies are made in Dixie Belle's pattern-making machine in Calhoun;one machine shop services all plants;there is some inter-change of equipment;a single research chemist services all plants;a uniform labor rela-tions policy for all plants is established by a single committee,and is administered by asingle person,the personnel director,who is an employee of Belcraft, but who is respon-sible for the labor relations of both companies;the same company magazine is distributedto, and carries news of, the employees of both companies;all plants have identical train-ing programs;there are a total of 68 job classifications,of which 48 are common to bothcompanies;all employees have the same insurance benefits and are covered under a singleinsurance policy ; seniority is transferrable to either company ; the personnel directorestablishes uniform hiring standards for all plants;applicants for employment may beinterviewed by one company for employment with the other;a uniform wage scale is ineffect-at all plants;there is a constant interchange of employees between the two com-panies;all payrollsand W-2 forms are prepared in, and all paychecks are issued from,the Dalton office;both companies use common office machinery;and surveys of operations,Including time and motion studies,cover all plants without regard to corporate lines.11 See the Board'sRules and Regulations and Statements of Procedure,Series 8, asamended,Section 102.67(c).J. J. Hagerty,Inc.andPeter BataliasNassau and Suffolk Contractors'Association,Inc.andGarrettNagleandEmployer-Members of Nassau and Suffolk Con-tractors'Association,Inc.,Listed in Appendix A, Parties inInterestJ. J. Hagerty,Inc.andThomas EichackerJohn C. Peterson Construction Co.andWilliam Herbert WilkensNassau and Suffolk Contractors'Association Inc. and its Em-ployer-Members Listed in Appendix "A"; Welfare Fund ofLocal 138, International Union of Operating Engineers, AFL-139 NLRB No. 40.